Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5, 12 objected to because of the following informalities:  
Claim 1 states “a fuel cell configured to operate in a fuel cell environment including one or more corrosive species comprising: a bipolar plate…”  This appears to indicate that the corrosive species comprises the bipolar plate.  The examiner has interpreted the claim “a fuel cell, configured to operate in a fuel cell environment including one or more corrosive species, the fuel cell comprising:…”
Lines 5-6 of claim 1 state “a nitride compound selected form the group consisting of…or a combination.”  As per MPEP 2117, the proper format is “selected from the group consisting of A, B, and C.”  The claim has been interpreted “a nitride compound selected from the group consisting of…and combinations thereof.”
 Lines 6-8 of claim 1 state “or combination thereof and having the nitride compound with the one or more corrosive species has a ratio…”  This is improper English.  
Claim 5 states “a fuel cell configured to operate in a fuel cell environment including one or more corrosive species comprising: a bipolar plate…”  This appears to indicate that the corrosive species comprises the bipolar plate.  The examiner has interpreted the claim “a fuel cell, configured to operate in a fuel cell environment including one or more corrosive species, the fuel cell comprising:…”
Lines 5-6 of claim 5 state “a nitride compound selected form the group consisting of…or a combination.”  As per MPEP 2117, the proper format is “selected from the group consisting of A, B, and C.”  The claim has been interpreted “a nitride compound selected from the group consisting of…and combinations thereof.”
Lines 6-8 of claim 5 state “or combination thereof and having the nitride compound with the one or more corrosive species has a ratio…”  This is improper English.  
Claim 12 states “a fuel cell configured to operate in a fuel cell environment comprising: a bipolar plate…”  This appears to indicate that the fuel cell environment comprises the bipolar plate.  The examiner has interpreted the claim “a fuel cell, configured to operate in a fuel cell environment, the fuel cell comprising:…”
Line 6 of claim 12 state “a catalyst material and a catalyst support supporting the catalyst material the catalyst material…”  This is unnecessarily wordy and tends towards confusion in the claim.  The claim has been interpreted “a catalyst material and a catalyst support; the catalyst material…”
Lines 7-8 of claim 12 state “the catalyst material mixed with and/or the catalyst support coated with a nitride material”.  This wording is unclear.  The claim has been interpreted “the catalyst material is mixed with a nitride material and/or the catalyst support is coating with a nitride material.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 12, 14-16, and 18-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the nitride compound with the one or more corrosive species" in lines 7-8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The claim does not recite a nitride compound with a corrosive species.  The nitride compound is on a bipolar plate, which is in a fuel cell environment including one or more corrosive species.  PP 0003 of the instant specification says that the nitride compound may have a ratio of a stoichiometric factor to a reactivity factor of greater than 1.0.  Therefore the claim has been interpreted “an combinations thereof; the nitride compound has a ratio of a stoichiometric factor to a reactivity factor of greater than 1.0 to protect the bipolar plate from the one or more corrosive species in the fuel cell environment.” (Which further addresses the wording issue discussed in claim objections above.)
Claims 4, 21, and 22 depend on claim 1.

Claim 5 recites the limitation "the nitride compound with the one or more corrosive species" in lines 7-8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The claim does not recite a nitride compound with a corrosive species.  The nitride compound is on a bipolar plate, which is in a fuel cell environment including one or more corrosive species.  PP 0003 of the instant specification says that the nitride compound may have a ratio of a stoichiometric factor to a reactivity factor of greater than 1.0.  Therefore the claim has been interpreted “an combinations thereof; the nitride compound has a ratio of a stoichiometric factor to a reactivity factor of greater than 1.0 to protect the bipolar plate from the one or more corrosive species in the fuel cell environment.” (Which further addresses the wording issue discussed in claim objections above.)
Claims 5-9, 23, and 24 depend on claim 5.

Claim 12 recites the limitation "the nitride compound with the one or more corrosive species" in line 10 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  There is no mention of a corrosive species in the claim, neither is there any mention of a nitride compound with a corrosive species. PP 0003 of the instant specification says that the nitride compound may have a ratio of a stoichiometric factor to a reactivity factor of greater than 1.0.  Therefore the claim has been interpreted “the nitride compound has a ratio of a stoichiometric factor to a reactivity factor of greater than 1.0.”
Claims 14-16, 18-20, 25, and 26 depend on claim 12.

Allowable Subject Matter
Claims 1, 4-9, 12, 14-16, and 18-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In view of claim 1, the prior art does not teach a fuel cell having a bipolar plate having a surface coating of the stated nitrides.  The closest prior art is 2007/0099012 (Brady) as applied in the office action on 10/05/2021.  Brady teaches a fuel cell having a bipolar plate having a surface treatment of vanadium nitride, but there is no motivation to use the claimed nitrides.
In view of claim 5, the prior art does not teach a fuel cell having a bipolar plate having a surface coating of the stated nitrides.  The closest prior art is 2007/0099012 (Brady) as applied in the office action on 10/05/2021.  Brady teaches a fuel cell having a bipolar plate having a surface treatment of vanadium nitride, but there is no motivation to use the claimed nitrides.
In view of claim 12, the prior art does not teach a fuel cell comprising a bipolar plate, a GDL, and a catalyst layer spaced apart from the bipolar plate, wherein the catalyst layer has a catalyst material and a catalyst support wherein at least one of the catalyst material or the catalyst support is associated with a nitride.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 6-9, filed 01/21/2022, with respect to the rejection(s) of claim(s) 1 and 4-8 under Brady have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.L.Z/Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759